Justice LEE,
dissenting:
1125 Today the court overturns a jury verdict entered in a complex medical malpractice trial spanning three weeks, awarding plaintiffs a new trial based on the conclusion that defense counsel's references to collateral source evidence prejudiced the jury and deprived plaintiffs of a fair trial. In remanding for a new trial, the majority also prescribes new standards to be applied in deciding whether to disqualify a witness as a sanction for a breach of fiduciary duty.
*402[ 126 I respectfully dissent on both counts. First, I see no basis for awarding plaintiffs a new trial I would find no error in the trial court proceedings, given that the trial judge sustained every viable objection raised by plaintiffs' counsel and took every appropriate action to keep the collateral source evidence from the jury. And even assuming arguable error, I would defer to the trial judge's finding that the references to collateral source evidence did not prejudice the jury to the extent of depriving plaintiffs of a fair trial. The trial judge was in the best position to make that assessment, and I would not see-ond-guess it here.
127 I am also troubled by the court's articulation of standards for disqualification of a witness who breached a fiduciary duty. Plaintiffs never sought to disqualify Dr. Boyer in the proceedings below, but called him as a witness in their case-in-chief, so the question whether Boyer should have been disqualified was waived and is not properly before us. And even if this issue were ripe for our decision, I would not feel comfortable articulating standards for disqualification of a witness as a sanction for breach of fiduciary duty. That is a matter governed by our rules of evidence and procedure, and best left to the process of amendment of our rules.
I
1128 In reversing and awarding a new trial, the majority first finds error in the trial court's response to defense counsel's references to collateral source evidence and then concludes that such error requires a new trial because of its prejudicial impact on plaintiffs' right to a fair trial. I disagree on both points. First, I would affirm the trial court's treatment of defense counsel's reference to collateral source evidence because the trial judge did everything within his power-and everything he was asked to do by plaintiffs' counsel at trial-to keep collateral source references from coming into evidence or from affecting the jury. Second, I would affirm the district judge's finding that the references to collateral source evidence at trial was insufficiently prejudicial to deprive plaintiffs of a new trial. That finding is entitled to substantial deference on appeal, yet the court makes only a passing reference to it. In light of that finding, I would affirm under an abuse of discretion standard, as the trial judge was in a much better position than we are to assess the impact on the jury of the handful of references to collateral source material in the course of a three-week trial.
A
1 129 The majority's finding of error in the trial judge's treatment of collateral source evidence is rooted in its premise that "[slome errors may be too prejudicial for curative instructions to mitigate their effect, and a new trial may be the only remedy." Supre I 54 (quoting State v. Harmon, 956 P.2d 262, 271 (Utah 1998)). With this qualifier to the general sufficiency of curative instructions in mind, the court deems the trial judge's response insufficient, suggesting that he failed to keep evidence from the jury by sustaining viable objections and failed to strike collateral source evidence from the record or to adequately instruct the jury to disregard it. See supra TI 54-56.
T 1830 The majority's analysis is unsupported by the trial record as I understand it. It may be true that only two of the nine objections made by plaintiffs' counsel at trial were sustained by the trial judge. Supra 156. But almost all of the other objections were resolved by withdrawal of the question by defense counsel, leaving no need for a ruling on the objection or an immediate admonishing instruction.1
*403131 I can find only one exception in the trial record-one instance in which an objection to a question referring to collateral source material was not sustained. That exception involved an exchange with Jerome Wilson, who was asked and allowed to answer questions about out-of-pocket expenses incurred by the Wilsons. This exchange was at least arguably appropriate, however, as it happened early in the trial at a point at which it was not clear whether the Wilsons were seeking damages for out-of-pocket expenses. Given that uncertainty, there was a defensible basis for asking the Wilsons to clarify whether they were seeking such damages. And onee they stipulated that they were not, the trial judge sustained all subsequent, viable objections to questions about collateral source evidence (ie., objections that were not mooted by the withdrawal of the question}.
€ 132 In light of the trial judge's rulings on the Wilsons' objections, the remaining references to collateral source material at trial were attorney statements or proposed questions to witnesses that were never answered. Those statements and unanswered questions, however, were not evidence, and the jury was properly instructed to disregard counsel's statements and questions. See infro T 141. The trial court's instructions to that effect, in fact, were the sum and substance of what the judge was asked to do to rectify these lingering remnants of references to collateral source material. We should not fault the judge for adopting the remedial measures requested by plaintiffs' counsel. Nor should we assume that the jury did anything but follow the court's instructions.
133 Thus, in my view the trial judge did all that he was appropriately asked to do in response to objections to defense counsel's questions about collateral source material, It may well be, as the majority suggests, that the court could have done more, but the fact of the matter is that plaintiffs' counsel never asked the trial judge to undertake additional curative measures. And since the trial judge was never asked to do so, he cannot in my view be reversed for failing to undertake further measures sua sponte.
134 The majority implicitly holds otherwise in concluding that the collateral source references at trial were too prejudicial to be overcome by curative instructions. Specifically, the majority faults the trial court for failing to give prompt instructions to the jury, noting that the "court did not give these instructions to the jury until after closing arguments." Supra 156. Yet no such instructions were requested at the time of counsel's objections, leaving us in no position to fault the court for failing to give them.
{135 In Utah and elsewhere, the judge's gatekeeping responsibility is defined and shaped by the objections and motions made by counsel.2 A judge's duty, therefore, is not to undertake proactive, sua sponte efforts to keep inadmissible evidence from affecting the jury, but to make appropriate rulings on objections or motions made by counsel in that regard.3 The judge in this case did just that, and we should not fault him for properly performing his role in our adversary system.
{136 A trial judge should not be deemed to have erred when he sustains all viable evidentiary objections and no further relief is requested by counsel.4 That is what hap*404pened here, and I respectfully dissent from the court's decision finding error where the judge did all he was asked by the parties to do.5
B
1137 I also dissent from the majority's finding of prejudice sufficient to sustain a new trial. Without reference to the trial court's own findings on the prejudice question, the court concludes that "IHC's trial strategy substantially prejudiced the Wil-sons' verdict-worthiness before the jury." Supra T51. Only after it has reached its own independent conclusion on this question does the majority make reference to the trial court's determination that the collateral source evidence "did not result in a substantial error prejudicial to the plaintiff." Supra 152. But instead of deferring to the trial court's finding, the majority glosses over the applicable standard of review, holding that "(tlhe trial court's ruling on the Wilsons motion for mistrial and later motion for new trial doles] not upset [our] conclusion [of prejudice]." Supra 152.
{138 That conclusion is problematic (not to mention backwards), as the trial judge had a front-row seat in the three-week trial culminating in the judgment before us on appeal, and thus a firsthand sense of the impact of the collateral source references on the fairness of the trial.6 Our perspective on appeal pales by comparison. We have only a cold paper record before us, with arguments and excerpts focusing on a few isolated aspects of the trial and an imperfect sense of how they fit into the larger picture of the full trial. In light of the trial judge's comparative advantage on these issues, our cases command a substantial degree of deference on appeal. Accordingly, we may reverse a trial court's finding of insufficient prejudice to sustain a new trial only upon a finding of an abuse of discretion.7 I see no basis for finding an abuse of discretion here, and would accordingly affirm.
€139 Unlike the majority, I see nothing "unclear" in the trial court's conclusions on this issue. Supro 152. In context, there is no doubt about whether the court "meant that no substantial legal error occurred" or *405whether it found that "IHC's references, even if legally impermissible, had no prejudicial effect on the Wilsons." Supra It was clearly the latter. After all, the court expressly stated that although it did not "like what[ ] happened" at trial with respect to collateral source references, there was no "substantial error prejudicial to the plaintiff" when those references were "taken in context with everything that [it] heard and what [was] presented in this case."8 This is an unmistakable "finding[ ] with respect to prejudice," Supra 1 52.
"[ 140 I do not doubt that the presentation of "evidence of collateral source benefits 'involves a substantial likelihood of prejudicial impact."" Supra ¶ 47 (quoting Eichel v. New York Cent. R. Co., 375 U.S. 253, 255, 84 S.Ct. 316, 11 L.Ed.2d 307 (1963) (per curium)). The question on appeal, however, is not whether collateral source material is properly admissible in evidence. It is not, and it was (mostly) properly excluded at trial. The question, rather, is whether a series of references to collateral source material-almost exclusively in questions that were not answered and on which objections were sustained or acquiesced in-is so inherently prejudicial that it deprives the plaintiff of a new trial and requires a new one. That is not a matter to be resolved by citation to judicial precedent, It is a fact-intensive, case-specific question requiring an intimate knowledge of and experience with the case and with the impact on the jury of the particular references to collateral source material in the context of the trial. The trial judge found insufficient prejudice, and we should defer in light of that court's "reasonable basis for its decision." Supra T 1838 n. 7.
141 Finally, I cannot agree with the majority's conclusion that the trial court's jury instructions were not enough to cure any latent prejudice. See supra 156. Even if the trial court's actions were not perfectly or immediately curative, they were sufficient and timely. As noted above, the trial court sustained objections where necessary and correctly instructed the jury on issues of evidence and the collateral source rule both before the trial commenced and immediately before the jury's deliberation. See supra 155. At the beginning of trial, the jury was instructed that "[s]tatements and arguments of lawyers are not evidence in the case unless made as an admission or stipulation of fact"9 That instruction was reiterated at the close of trial. Also at the beginning and again at the end of the trial, the trial judge instructed the jury that "[alny evidence as to which [it] sustain[ed] an objection and any evidence {[it] order[ed] to be stricken must be entirely disregarded." And to clarify any doubt, the court preliminarily instructed that if during the course of the trial it "sustaine[d] an objection to a question that [went] unanswered by the witness, [the jury] should not draw an inference or conclusion from the question itself."
{142 We should presume that the jury followed these instructions. Our case law, in fact, prescribes a presumption to that effect absent "overwhelming" proof of the jury's inability to do so and "a strong likelihood that the effect of the evidence would be 'devastating' to the defendant." State v. Harmon, 956 P.2d 262, 273 (Utah 1998) (quoting Greer, 483 U.S. at 767 n. 8, 107 S.Ct. 3102).10 I see no basis for finding an "overwhelming probability" that the jury was un*406able to follow the trial court's instructions in this case. I would accordingly affirm the trial court's finding of a lack of prejudice sufficient to merit a new trial, particularly where it made every effort to instruct the jury to disregard any remaining vestiges of collateral source material in the record.
II
11483 I also take issue with the court's decision to prescribe standards for disqualification of a witness (Dr. Boyer) for an alleged breach of fiduciary duty. That remedy was not sought below, as the Wilsons never moved to disqualify Dr. Boyer, but instead called him as a witness in their case-in-chief.11 That fact ought to be dispositive on appeal. The Wilsons not only failed to preserve a basis for disqualifying Dr. Boyer as a witness; they affirmatively waived any such argument by calling him in their case-in-chief, And their failure to preserve that issue below precludes them from raising it here.12
1144 That is reason enough to decline to proceed down the path the court follows today. But even if the question of disqualifying a doctor who breached a fiduciary duty were properly presented, I still would not agree with the majority's decision. I read the rules of evidence to occupy the field regarding the competency of a witness to testify.13 just as I read the rules of procedure to occupy the field of the court's authority to sanction a party for a discovery abuse.14 And because the Wilsons have identified no basis in either set of rules for foreclosing Dr. Boyer's testimony, I dissent from the court's decision to promulgate a new set of standards for that purpose in its opinion today. If we are to exercise our authority to promulgate new rules, we should do so through the rulemaking procedures we have established for that purpose.
{145 Today's decision strikes me as an effort to sidestep those procedures in the interest of punishing what the court sees as improper conduct by one of the parties. But the remedy for any breach of fiduciary duty lies outside the matters before us on this appeal, A remedy for any breach of fiduciary duty should be meted out in a separate suit filed on that claim.15 It is a mistake to *407confuse the rules of evidence and procedure with judicially created criteria for disqualification of a witness charged with breach of fiduciary duty.
1 146 As a general rule, a witness who has breached a fiduciary duty of confidentiality is not incompetent to testify, but simply subject to sanctions and remedies for the harm caused by the breach.16 A lawyer who has breached a duty of confidentiality to a client, for example, is subject to professional sanctions and liable for breach of fiduciary duty, but is not barred from presenting testimony in court.17 I see no reason to subject doctors to a standard different from the one the law has long applied to lawyers. And if we were going to sustain such a distinction, we should do so through the normal process of amending our rules of evidence or procedure, not in a judicial opinion.
T147 The majority gets off on the wrong foot in asserting that this case presents the question whether IHC's ex parte meetings were "permissible" under the law governing a physician's fiduciary duties to his patients. Supra ¶ 83. That is not an issue before us on this appeal. This is not a case like Sorensen v. Barbuto, 2008 UT 8, 177 P.3d 614, or Debry v. Goates, 2000 UT App 58, 999 P.2d 582, both of which involved claims by patients against physicians for breach of fidu-clary duty. The Wilsons are not suing Dr. Boyer for breach of fiduciary duty. They are suing for negligence in the medical care provided during Ms. Wilson's labor and delivery of Jared. In the trial resulting in a verdict for defendants in that case, the district court was never asked to determine whether Dr. Boyer breached a fiduciary duty in meeting with IHC. Nor was the court even asked to decide whether Dr. Boyer could testify as a competent witness, as the Wilsons themselves called him in their case-in-chief.
4 148 Thus, the court ventures into advisory dicta in assessing whether and to what extent Boyer may have breached a fiduciary duty. That is a matter to be addressed, if at all, in a future case filed against him on a fiduciary duty claim. Under our rules of evidence and procedure as they currently stand, there is no basis for disqualifying Dr. Boyer from testifying on the basis of an alleged breach of fiduciary duty.
T 149 I do not doubt that this court possesses "inherent" judicial power to manage the parties and counsel in cases before the courts. Supra 194. But we have settled mechanisms for exercising that power when it impacts established rules of evidence and procedure. When we see a need to adapt our rules, we do so through a structured amendment process that involves the advisory committees we have appointed for that purpose, with time and opportunity for comments from the bench and bar in an orderly process of amendment. We follow that process for good reason. We should defer to that process if we see a need to adopt a new rule on sanctions against a witness or counsel or on competency of a witness to testify. I dissent from the court's decision to sidestep that process in its decision today.

. These instances include one-involving a question posed to Dr. Randle-that the majority cites as involving testimony given "[over the Wilsons' objection." Supra 144. This exchange did involve a problematic question about whether Ran-dle knew that the plaintiffs had "stipulated that there are no out-of-pocket expenses for medical [damages]." But the Wilsons' timely objection ultimately spurred defense counsel to voluntarily "withdraw the question," which in turn prompted a "thank you" from plaintiff's counsel, with no further request for a curative instruction or motion to strike. In this and many other instances, then, the court's failure to sustain the objection or immediately instruct the jury was not error, but merely an acknowledgment that an objectionable question had been withdrawn.


. - See State v. King, 2006 UT 3, ¶ 14, 131 P.3d 202 (citing Polster v. Griff's of Am., Inc., 184 Colo. 418, 520 P.2d 745, 747 (1974), for the general rule that "the trial court has no duty to question each piece of evidence offered.... It should not assume the role of advocate and on its own motion, without request therefor, limit, comment upon, qualify, or strike evidence offered by the parties. These are the basic functions of trial counsel in our adversary system of justice and underlie the rationale of the contemporaneous objection rule"); see also Ura R. Evip. 103(a) (noting that "[a] party may claim error in a ruling to admits or exclude evidence only if the error affects a substantial right of the party and" the complaining party either "timely objects [to] or moves to strike" admitted evidence {emphasis added)).


. See Greer v. Miller, 483 U.S. 756, 107 S.Ct. 3102, 97 L.Ed.2d 618 (1987) (noting that counsel bears "primary responsibility for ensuring" that any error in an improper question at trial is "cured in the manner most advantageous to his client," such that a curative instruction should not be considered on appeal if it was not sought at trial).


. - See Rosert J. MartinEay Et aL, Appercate Practice & Proceoure, Cases & Matertats 101 (2d. ed. 2005) ("[The cases are legion in holding that if an *404appellant objects and the objection is sustained but he does not move for a curative instruction or request a mistrial, he has received what he asked for and cannot be heard to complain on appeal."); 88 C.J.S. Trial § 232 ("Ordinarily the court is not required to carry in its own mind the details of the trial and, of its own motion, without a request therefor, strike evidence. ...If evidence is admitted subject to rejection or to a motion to strike, and such motion is not made, the objection is waived."); Garner v. Victory Express, Inc., 264 Ga. 171, 442 S.E.2d 455, 457 (1994) ("If the trial court does sustain [an] objection, counsel may not then urge on appeal that the trial court erred in failing to undertake any additional greater 'available action' which was not requested. In no case will the trial judge's ruling be reversed for not going further than requested." (internal quotation marks omitted)).


. Granted, there was one other set of requests made by plaintiffs' counsel that was rejected by the trial court-in the form of motions for a mistrial and for a new trial. The denial of those motions, however, rested principally on the trial judge's assessment of the prejudicial effect of the collateral source references on the jury, an assessment that I address below.


. See State v. Kohl, 2000 UT 35, ¶ 20, 999 P.2d 7 (noting the deference owing to decisions denying a motion for new trial "because of the advantaged position of the trial judge to determine the impact of events occurring in the courtroom on the total proceedings"); State v. Calliham, 2002 UT 86, ¶ 23, 55 P.3d 573, 582 ("We review most evidentiary rulings and questions of fact with deference to the trial court based on the presumption that the trial judge, having person ally observed the quality of the evidence, the tenor of the proceedings, and the demeanor of the parties, is in a better position to perceive the subtleties at issue than we can looking only at the cold record.").


. See Smith v. Fairfax Realty, Inc., 2003 UT 41, ¶ 25, 82 P.3d 1064 (holding that when a trial court denies a motion for a new trial, "[we apply an abuse of discretion standard," under which "we will reverse only if there is no reasonable basis for the decision"); Kohl, 2000 UT 35, ¶ 20, 999 P.2d 7 ("A trial court has discretion to grant or deny a motion for a mistrial and its decision will remain undisturbed absent an abuse of that discretion .... In other words, unless a review of the record shows that the court's decision is plainly wrong in that the incident so likely influenced the jury that the [mov-ant] cannot be said to have had a fair trial, we will not find that the court's decision was an abuse of discretion." (alteration, citation, and internal quotation marks omitted)).


. And this was not the only time the court considered this question. It reached the same conclusion in denying plaintiffs' mid-trial motion for mistrial.


. Attorney statements are not generally admissible as evidence. See State v. Horr, 63 Utah 22, 221 P. 867, 877 (1923) (quoting New Hampshire case for proposition that "the statements of counsel are not evidence; that the court is bound so to instruct the jury, and that they are sworn to render their verdict only according to evidence") See also, e.g., Kohl, 2000 UT 35, ¶ 6, 999 P.2d 7 (noting that a trial court correctly instructed jury that "[sJtatements of the lawyers are not evidence in the case."); State v. Peterson, 722 P.2d 768, 770 (Utah 1986) (same); State v. Kazda, 540 P.2d 949, 951 (Utah 1975) (same).


. See also State v. Harmon, 956 P.2d 262, 273 (Utah 1998) (noting that, in addition to giving a "curative instruction at the time the error occurred," the trial court also "gave several preliminary instructions before trial began, one of which admonished the jury to disregard any evidence which the judge ordered inadmissible").


. It appears that the Wilsons did not ask the trial court to preclude Dr. Boyer from testifying, but instead pressed only to be permitted to challenge his credibility on cross-examination by noting Boyer's ex parte communications with IHC and asking the jury to deem his testimony biased. And it appears that is exactly what the district court allowed and what happened at trial. Plaintiffs' counsel called Dr. Boyer as a witness and challenged him for meeting with IHC's counsel in a manner that was "unethical, illegal, and dishonest." Counsel challenged Boyer on this point at some length, indicating that the ex parte meeting was improper under Utah Supreme Court precedent.
If plaintiffs never sought to exclude Dr. Boyer, but only to be permitted to challenge his credibility on cross-examination by suggesting that he breached a fiduciary duty, then it cannot be error to have given plaintiffs exactly what they asked for.


. State v. King, 2006 UT 3, ¶ 13, 131 P.3d 202 ("[A] defendant who fails to preserve an objection at trial will not be able to raise that objection on appeal unless he is able to demonstrate either plain error or exceptional circumstances.... Stated another way, under our preservation rule, defendants are not entitled to both the benefit of not objecting at trial and the benefit of objecting on appeal." (alteration and internal quotation marks omitted)).


. See, eg., Utak R. Evin 601(a) ("Every person is competent to be a witness unless these rules provide otherwise.") (emphasis added).


. See, eg., Utak R. Civ. P. 37(e) (authorizing and suggesting the kinds of appropriate sanctions when a party violates a court discovery order).


. The court's decision to the contrary will likely generate extensive satellite litigation in medical malpractice cases. The focus of such cases ought to be the merits of the malpractice case. If the majority's suggested remedy is adopted, it will require trial courts to evaluate whether there was a breach of a fiduciary duty by a witness, who instigated the breach, to what extent that breach played into the evidentiary picture of the current trial, how the evidence impacts the case under the appropriate burden of proof, and what the appropriate remedy would be. These questions are at least arguably best resolved in a separate suit for breach of fiduciary duty. We should not be requiring such satellite litigation by judicial fiat. At a minimum, such a question ought to be addressed through the normal process of amendment to our rules of evidence and procedure.


. See R. Corum Manorum & Dez Benson, Manorum & Benson on Uta Evipence, 351-52 (2010-2011 ed.).


. Id. ('The question remains whether lawyers are incompetent to testify where disciplinary rules proscribe such testimony. The short answer is no."); see also Universal Athletic Sales Co. v. Am. Gym, Recreational & Athletic Equip. Corp., 546 F.2d 530, 539 n. 23 (3d Cir.1976) (concluding that there is no "judicial precedent" to support "incorporating within the body of evidentiary rules the current disciplinary norm proscribing the testimony of a lawyer for his client").